Citation Nr: 1412784	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-22 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for glioblastoma multiforme.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1978, from May 1999 to July 1999, and from April 2002 to September 2002.  She died in June 2010.  The appellant is her surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the undersigned during an April 2013 Travel Board hearing; a transcript of the hearing is of record.  Evidence pertinent to the matter on appeal was received contemporaneously with the appellant's April 2013 Board hearing.  The appellant has waived initial RO consideration of this evidence.

At the time of her death in June 2010, the Veteran had a pending appeal for the issue set forth on the title page.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed him of the decision by letter dated in September 2012.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim that was pending at the date of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that the Veteran's cancer was related to exposure to environmental hazards during her service in Oman (incorrectly identified by the appellant at the April 2013 Board hearing as Amman, Jordan).  The Veteran's personnel records reflect that she served in Oman from April 20, 2002 to June 4, 2002.  The appellant contends that the Veteran's exposure to tent heater fumes, sand and particulates, jet fuel, and smoke from burn pits during her service in Oman were the factors that resulted in her developing cancer.  Records indicate that the Veteran was diagnosed with glioblastoma multiforme in November 2005.

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  

While the Veteran was a Persian Gulf Veteran, as glioblastoma multiforme is a known clinical diagnosis, the Veteran did not have an "undiagnosed illness" as defined by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).  Nevertheless, the appellant is not precluded in this case from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The evidence of record does not contain sufficient competent medical evidence to decide the claim.  As such, the Board finds that a VA medical opinion is necessary to address the medical matters presented by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the appropriate VA examiner for a medical opinion.  Following review of the claims file, the examiner should provide the following opinions:

Is it at least as likely as not (probability of 50 percent of more) that the Veteran's glioblastoma multiforme was related to her service in Oman (including her exposure to environmental hazards therein) from April 20, 2002 to June 4, 2002 ?

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The RO/AMC should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
D.C.  Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


